Title: From George Washington to James McHenry, 22 July 1796
From: Washington, George
To: McHenry, James


        (private)
       
        
          Dr Sir,
          Mount Vernon 22d July 1796.
        
        Your private letter of the 16 came to my hands at the same time that your official one did of the 18th.
        From what is there said it appears by the enclosures, I am satisfied no unnecessary delay respecting the Algierine frigate has taken place. From a former one, & perhaps from a solicitude to execute promptly whatever is entrusted to me, I had conceived otherwise.
        As I have Mr Liston here, & the house full of other company, I shall only add that I am, what you will always find, Yr &c.
        
          G. Washington
        
      